 
Exhibit 10.17


RURBAN FINANCIAL CORP.
AMENDED AND RESTATED
CHANGE OF CONTROL AGREEMENT
FOR DUANE L. SINN


THIS AGREEMENT between RFC and the Executive was originally effective as of the
first day of March, 2006 (the “Effective Date”).  Effective as of the
Restatement Effective Date, RFC and the Executive hereby amend and restate this
Agreement in its entirety as set forth herein.
 
WITNESSETH:
 
WHEREAS, the Executive is employed by RFC as its Executive Vice President and
Chief Financial Officer; and
 
WHEREAS, RFC and the Executive originally entered into this Agreement to define
certain severance benefits that will be paid in the circumstances described in
this Agreement by the Change Entity in connection with a Change in Control; and
 
WHEREAS, the parties desire to amend and restate this Agreement in its entirety
to comply with the requirements of Section 409A of the Code and the Treasury
Regulations promulgated thereunder.
 
NOW, THEREFORE, in consideration of the services performed in the past and to be
performed in the future, as well as of the mutual promise and covenants herein
contained, the parties agree as follows:
 
AGREEMENT:
 
ARTICLE 1: DEFINITIONS
 
For purposes of this Agreement, the following capitalized words and phrases
shall have the following meanings unless another context clearly requires
another meaning:
 
1.1          ACT.  The Securities Exchange Act of 1934, as amended.
 
1.2          AGREEMENT.  This Rurban Financial Corp. Amended and Restated Change
of Control Agreement for Duane A. Sinn, as it may be amended from time to time.
 
1.3          ANNUAL DIRECT SALARY.  The Executive’s annualized base salary based
on the highest base salary rate in effect for any pay period ending with or
within the thirty-six (36) consecutive calendar month period ending on or
immediately before the date on which it is being calculated, multiplied by
twelve (12).  Annual Direct Salary will be determined without including any
employee or fringe benefits, bonuses, incentives or other compensation (other
than base salary) paid or earned during the calculation period.
 
1.4          CAUSE.  The term “Cause” shall be defined, for purposes of this
Agreement, as the occurrence of one or more of the following:
 
(a)           The willful failure by the Executive to substantially perform his
duties hereunder (other than a failure attributable to an event that constitutes
Good Reason or resulting from Executive’s incapacity because of death or
disability), after notice from RFC, and a failure to cure such violation within
twenty (20) days of said notice;
 
1.

--------------------------------------------------------------------------------


 
(b)           The willful engaging by the Executive in misconduct injurious to
RFC or the Change Entity;
 
(c)           Dishonesty, insubordination or gross negligence of the Executive
in the performance of his duties;
 
(d)           Executive’s breach of fiduciary duty involving personal profit;
 
(e)           Executive’s violation of any law, rule or regulation governing
issuers of publicly traded securities or banks or bank officers or any
regulatory enforcement actions issued by a regulatory authority against the
Executive;
 
(f)            Conduct on the part of Executive which brings public discredit to
RFC or the Change Entity and, if the effect may be cured, a failure to cure
within twenty (20) days of the date notice of such conduct is delivered to the
Executive;
 
(g)           Executive’s conviction of, or plea of guilty or nolo contendere
to, a felony (including conviction of or plea of guilty or nolo contendere to a
misdemeanor that was originally charged as a felony but was reduced to a
misdemeanor as a result of a plea bargain), crime of falsehood or a crime
involving moral turpitude or the actual incarceration of Executive for a period
of twenty (20) consecutive days or more;
 
(h)           An act by the Executive affecting any of RFC’s or the Change
Entity’s employees, customers, business associates, contractors or visitors that
an independent third party decides, after reasonable investigation, constitutes
unlawful discrimination or harassment or violates RFC’s or the Change Entity’s
policy concerning discrimination or harassment;
 
(i)            Executive’s theft or abuse of RFC’s or the Change Entity’s
property or the property of RFC’s or the Change Entity’s customers, employees,
contractors, vendors or business associates;
 
(j)            The direction or recommendation of a state or federal bank
regulatory authority to remove Executive from his position(s) with RFC or the
Change Entity;
 
(k)           Executive’s willful failure to follow the good faith lawful
instructions of the board of directors of RFC or of the Change Entity with
regard to its operations, after written notice and, if the event may be cured, a
failure to cure such violation within twenty (20) days of the date said notice
is delivered to the Executive;
 
(l)            Material breach of any contract or agreement that Executive
entered into with RFC or the Change Entity, including breach of any of the
obligations described in Article 4 and, if the breach may be cured, a failure to
cure such breach within twenty (20) days of the date notice of such is delivered
to the Executive;
 
(m)          Unauthorized disclosure of the trade secrets or Confidential
Information of RFC, the Change Entity or any of their affiliates, trade partners
or vendors;
 
2.

--------------------------------------------------------------------------------


 
 
(n)
Any intentional cooperation with any party attempting to effect a Change of
Control unless (i) RFC’s board of directors has approved or ratified that action
before the Change of Control or (ii) that cooperation is required by law.

 
However, Cause will not arise solely because the Executive is absent from active
employment during periods of vacation, consistent with RFC’s or the Change
Entity’s applicable vacation policy or other period of absence initiated by the
Executive and approved by RFC or the Change Entity.
 
Also, if, after the Executive Terminates employment, RFC or the Change Entity
learn that the Executive has actively concealed conduct or an event that, if
discovered before employment Terminated, would have constituted “Cause,” the
provisions of Section 3.1 will be applied retroactively to the date the
Executive Terminated employment and RFC or the Change Entity may recover any and
all amounts paid to the Executive (or to his or her beneficiaries) under this
Agreement.
 
1.5          CHANGE ENTITY The entity resulting from a Change of Control or
succeeding to the RFC’s interests as a result of a Change of Control.
 
1.6          CHANGE OF CONTROL.  For purposes of this Agreement, the term
“Change of Control” shall mean the earliest of any of the following:
 
 
(a)
Of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A or any successor rule or regulation promulgated
under the Act;

 
(b)           A merger or consolidation of RFC with or purchase of all or
substantially all of RFC’s assets by another “person” or group of “persons” (as
such term is defined or used in Sections 3.13(d) and 14(d) of the Act) and, as a
result of such merger, consolidation or sale of assets, less than a majority of
the outstanding voting stock of the surviving, resulting or purchasing person is
owned, immediately after the transaction, by the holders of the voting stock of
RFC before the transaction, regardless of when or how their voting stock was
acquired;
 
 
(c)
Any “person” (as such term is defined in Section 3(a)(9) of the Act and as used
in Sections 13(d)(3) and 14(d)(2) of the Act) becomes through any means a
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of RFC representing fifty percent (50%) or more of the
combined voting power of RFC’s then outstanding securities eligible to vote for
the election of RFC’s board of directors;

 
 
(d)
Any “person” as defined above, other than RFC, the Executive or RFC’s ESOP, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 and Rule 13d-5, or
any successor rule or regulation, promulgated under the Act), directly or
indirectly, of securities of RFC which represent twenty-five percent (25%) or
more of the combined voting power of the securities of RFC, then outstanding but
disregarding any securities with respect to which that acquirer has filed SEC
Schedule 13G indicating that the securities were not acquired and are not held
for the purpose of or with the effect of changing or influencing, directly or
indirectly, RFC’s management or policies, unless and until that entity or person
files SEC Schedule 13D, at which point this exception will not apply to such
securities, including those previously subject to an SEC Schedule 13G filing;

 
3.

--------------------------------------------------------------------------------


 
 
(e)
Individuals who, on the Effective Date, constituted the board of directors of
RFC (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the members of RFC’s board of directors; provided that any person
becoming a director subsequent to the Effective Date whose election or
nomination for election was approved by a vote of at least two-thirds of the
then Incumbent Directors (either by a specific vote or by approval of the proxy
statement of RFC in which such person is named as a nominee for director,
without written objection to such nomination) shall be an Incumbent Director;
and further provided, however, that no individual elected or nominated as a
director of RFC initially as a result of an actual or threatened election
contest with respect to directors or any other actual or threatened solicitation
of proxies or consents by or on behalf of any person other than RFC’s board of
directors shall ever be deemed to be an Incumbent Director; and

 
 
(f)
Any other change of control of RFC similar in effect to any of the foregoing.

 
If more than one event that constitutes a Change of Control occurs during a
Protection Period, the Executive shall be entitled to the amount that produces
the largest after-tax amount generated by any of the Changes of Control.
 
Notwithstanding any other provision of this Agreement, the Executive will not be
entitled to any amount under this Agreement if he acted in concert with any
person or group (as defined above) to effect a Change of Control, other than at
the specific direction of the board of directors of RFC and in his/her capacity
as an employee of RFC.
 
1.7          CODE.  The Internal Revenue Code of 1986, as amended.
 
1.8          CONFIDENTIAL INFORMATION.  Any and all information (other than
information in the public domain) related to RFC’s or the Change Entity’s
business, including all processes, inventions, trade secrets, computer programs,
technical data, drawings or designs; information concerning pricing and pricing
policies, marketing techniques, plans and forecasts; new product information,
information concerning methods and manner of operations and information relating
to the identity and location of all past, present and prospective customers and
suppliers.
 
1.9          DATE OF THE CHANGE OF CONTROL.  For purposes of this Agreement, the
“Date of the Change of Control” shall mean the date the first of any of the
events described in Section 1.5 occurs.
 
1.10        EXCISE TAXES.   The tax imposed on any excess parachute payments by
Section 4999 of the Code.
 
1.11        EXECUTIVE.  Duane L. Sinn, an individual.
 
1.12        GOOD REASON.  For purposes of this Agreement, the term “Good Reason”
shall mean any of the following which occur during the Protection Period, to
which the Executive has not consented in writing:
 
(a)           The assignment of duties and responsibilities inconsistent with
Executive’s status as Chief Financial Officer of RFC, unless the Executive has
simultaneously been promoted to a more senior position and has been assigned
substantive duties normally associated with that new position;
 
4.

--------------------------------------------------------------------------------


 
(b)           A reassignment which requires Executive to move his office more
than fifty (50) miles from the location of RFC’s principal executive office as
existing on the first day of the Protection Period;
 
(c)           Any reduction in the Executive’s Annual Direct Salary as in effect
on the date hereof or as the same may be increased from time to time, except
such reductions that are the result of a national financial depression, or
national or bank emergency when such reduction has been implemented for RFC’s or
the Change Entity’s senior management, as a group;
 
(d)           Any action that would materially reduce the employee benefits
enjoyed by the Executive on the first day of the Protection Period unless such
reduction is part of a reduction applicable to all employees;
 
 
(e)
Any attempt by RFC or the Change Entity to amend or terminate this Agreement
without regard to the procedures described in Section 5.5;

 
 
(f)
Failure at any time during the Protection Period to obtain an assumption of
RFC’s or the Change Entity’s obligations under this Agreement by any successor
to any of them, regardless of whether such entity becomes a successor to RFC or
the Change Entity as a result of a merger, consolidation, sale of assets or any
other form of reorganization; and

 
 
(g)
Any unsuccessful attempt to terminate the Executive for Cause.

 
1.13        NON-COMPETITION AREA.  The geographic area within fifty (50) miles
of RFC’s main office, as may be amended pursuant to Section 4.1(b).
 
1.14        NON-COMPETITION PERIOD.  The period beginning on the effective date
of this Agreement and extending throughout the two (2) year period following the
Executive’s Termination, as may be amended pursuant to Section 4.1(b).
 
1.15         PROTECTION PERIOD.  The period beginning on the first day the board
of directors of RFC learns of an event that, if completed, would result in a
Change of Control and ending on the last day of the twelfth (12th) complete
calendar month beginning after the Change of Control or, if longer, sixty (60)
days after: (a) the date the Executive learns of an event that constituted Good
Reason that arose or occurred during the period described above or (b) the
conclusion of an unsuccessful attempt to Terminate the Executive for Cause
during the period described above.
 
1.16        RFC.  Rurban Financial Corp., an Ohio corporation having a place of
business at 401 Clinton Street, Defiance, Ohio.
 
1.17        TERM.  The term of this Agreement, including any extensions or
renewals, as set forth in Article 2.
 
1.18        TERMINATES.  The Executive’s “separation from service” within the
meaning of Section 409A of the Code by the Executive from RFC and all persons
with whom RFC would be considered a single employer under Sections 414(b) and
(c) of the Code.
 
5.

--------------------------------------------------------------------------------


 
ARTICLE 2: TERM


The Term of this Agreement shall be from the Effective Date through the end of
the thirty-sixth (36th) consecutive calendar month beginning on or immediately
after the Effective Date.  Unless RFC notifies the Executive in writing to the
contrary at least ninety (90) days before the end of the twelfth (12th)
consecutive calendar month beginning after the Effective Date (and, thereafter,
anniversaries of the Effective Date) the Term of this Agreement will
automatically be extended for an additional twelve (12) calendar month
period.  No such notice of non-renewal may be delivered during any Protection
Period and this Agreement will not expire (except as specifically provided
below) and will remain in effect throughout any Protection Period regardless of
whether that Protection Period ends after the date the Agreement otherwise would
expire.  Notwithstanding the foregoing, this Agreement will terminate on the
earliest of the following to occur:


 
(a)
The Executive’s employment Terminates before the beginning of the Protection
Period;

 
 
(b)
The Executive agrees, in writing, to terminate this Agreement, whether or not it
is replaced with a similar agreement; or

 
 
(c)
All payments due under this Agreement have been fully paid.

 
ARTICLE 3: PAYMENTS UPON TERMINATION
 
3.1          TERMINATION FOR CAUSE/WITHOUT GOOD REASON. If the Executive is
Terminated for Cause or voluntarily Terminates without Good Reason, all rights
of the Executive under this Agreement shall cease as of the effective date of
such Termination, except that the Executive shall be entitled to receive: (a)
any accrued salary through the date of such Termination, which shall be paid
within thirty (30) days following the date of Termination; and (b) any payments
and benefits to which he is then entitled under the employee benefit plans of
RFC or the Change Entity as of the date of such Termination, payable in
accordance with the terms of such plan(s).
 
3.2          TERMINATION WITHOUT CAUSE/FOR GOOD REASON. If, during a Protection
Period, the Executive is involuntarily Terminated other than for Cause or
voluntarily Terminates for Good Reason, RFC or the Change Entity shall:
 
 
(a)
Within thirty (30) days following the Executive’s Termination, pay to the
Executive a lump sum cash amount equal to two (2) times the Executive’s Annual
Direct Salary, subject to applicable withholdings and taxes;

 
 
(b)
Provide to the Executive (and the Executive’s family, if applicable, and if the
Executive had elected family coverage on the day before the date of Termination)
for a period of two (2) years continued health care, life insurance and
disability insurance coverage at the same level (both separately with respect to
each line of coverage and in the aggregate) and subject to the same terms that
were in effect on the first day of the Protection Period.  These benefits will
be provided under the insured arrangements maintained for active employees
without cost to the Executive.  However, if RFC or the Change Entity is unable
to provide these benefits to the Executive through an insured arrangement
maintained for active employees and with the same tax consequences available to
active employees (“Equivalent Coverage”), RFC or the Change Entity, whichever is
appropriate, will distribute to the Executive additional cash equal to the
Executive’s cost of procuring Equivalent Coverage (“Premium Burden”) (provided,
however, that the Executives does in fact procure Equivalent Coverage), plus an
additional cash amount sufficient to ensure that after all applicable federal,
state and local income, employment, wage and excise taxes (including those
imposed under Section 4999 of the Code with respect to this amount) (the
“Gross-Up”), the Executive has remaining cash equal to the Premium
Burden.  Collectively, the Gross-Up and the Premium Burden are referred to as
the “Welfare Benefit Replacement Cost”.  The Executive agrees to make available
to RFC or the Change Entity any information reasonably necessary to calculate
the amount of the Gross-Up; and

 
6.

--------------------------------------------------------------------------------


 
 
(c)
The Executive also will be entitled to receive any other payments or benefits to
which he is then entitled under the terms of any other contract, arrangement,
agreement, plan or program in which he is or has been a participant, payable
pursuant to the terms of the applicable contract, arrangement, agreement, plan
or program.

 
The provisions of Section 3.2 shall be subject to the following: (i) any
continuation of welfare benefit, other than the health care plan during the
applicable COBRA continuation period described in Section 4980B of the Code, and
(ii) any payment of the Welfare Benefit Replacement Cost made pursuant to
Section 3.2(b) shall first be treated as a “limited payment” within the meaning
of Treasury Regulation §1.409A-1(b)(9)(v)(D) any payments in excess of the
limited payment shall be subject to the following limitations: (A) no payment
shall be for the Welfare Benefit Replacement Cost incurred beyond the period
described in Section 3.2; (B) the amount of benefits provided or payments made
during any taxable year of the Executive may not affect the amount of benefits
provided or expenses eligible for payment to the Executive in any other taxable
year; (C) any payment shall  be made by no later than the end of the Executive’s
taxable year following the taxable year of the Executive in which the expense
being paid was incurred; and (D) the right to benefits or payment may not be
subject to liquidation or exchange for another benefit.
 
3.3           PAYMENT OF MONEY DUE DECEASED/DISABLED EXECUTIVE.  Subject to the
last sentence of this Section 3.3, if the Executive dies or develops a permanent
disability while employed, the Executive will not be entitled to any benefit
under this Agreement.  For purposes of this Agreement, a permanent disability
shall mean a physical or mental impairment that renders Executive incapable of
performing the essential functions of his job, on a full-time basis, even taking
into account any reasonable accommodation required by law, as determined by a
physician who is selected by the agreement of Executive and RFC, for a period
greater than one hundred eighty (180) days.  However, any amounts or benefits
that become due under Section 3.2 on account of an event occurring before the
Executive dies or becomes disabled will continue to be due and will be
unaffected by the Executive’s death or disability.
 
3.4          GOLDEN PARACHUTE PROVISIONS.
 
 
(a)
Cut-Back.  Notwithstanding any provision in this Agreement to the contrary
(other than Sections 3.2(b), 5.7 and 5.11, which will apply under the
circumstances described in those sections), if, as of the Date of the Change of
Control, the Change Entity (after consulting with an independent accounting or
compensation consulting company) determines that the compensation and benefits
provided to the Executive pursuant to or under this Agreement (other than the
Welfare Benefit Replacement Cost as defined in Section 3.2(b) or the amounts
described in Sections 3.2(b), 5.7 and/or 5.11), either alone or when combined
with other compensation and benefits received by the Executive, would constitute
“excess parachute payments” within the meaning of Section 280G of the Code or
the regulations adopted thereunder, the compensation and benefits payable
pursuant to or under this Agreement (other than the Welfare Benefit Replacement
Cost and the amounts described in Sections 5.7 and 5.11) shall be reduced to the
extent necessary so that no portion thereof shall be subject to Excise
Taxes.  The Executive or any other party entitled to receive the compensation or
benefits hereunder may request a determination as to whether the compensation or
benefit would constitute a parachute payment and, if requested, such
determination shall be made by an independent accounting or compensation
consulting company (other than the entity described in the first sentence of
this section) selected by the Change Entity and approved by the party requesting
such determination, the fees of which will be borne solely by the Change
Entity.  Any reduction pursuant to this Section 3.4 shall be made in accordance
with Section 409A of the Code and the Treasury Regulations promulgated
thereunder.

 
7.

--------------------------------------------------------------------------------


 
 
 (b)
Subsequent Determinations. If the Internal Revenue Service subsequently and
finally determines that the amount of compensation and benefits (including after
the reduction applied under Section 3.4(a)) will result in the imposition of
Excise Taxes, the Executive will immediately remit an additional amount to the
Change Entity equal to the difference between the amount paid (other than the
Welfare Benefit Replacement Cost and those amounts described in Sections  5.7
and 5.11) and the minimum amount necessary to avoid the imposition of Excise
Taxes.

 
 
(c)
Audit.  The Executive agrees to promptly notify the Change Entity of an
assessment or inquiry from the Internal Revenue Service relating to payments
under this Agreement that would, if made final, result in imposition of Excise
Taxes and also agrees to cooperate with the Change Entity in contesting any
assessment of Excise Taxes.  However, the Change Entity will have complete
control over resolution of any claim by the Internal Revenue Service that might
result in the imposition of Excise Taxes (although it will have no dispositive
power over any other tax matter that may be subject to the same audit) and the
Change Entity will bear all costs associated with that effort. Any such payment
by the Change Entity shall be subject to the following limitations: (i) the
costs eligible for payment shall include any costs arising during the lifetime
of the Executive; (ii) the amount of costs paid during any taxable year of the
Executive may not affect the amount of costs eligible for payment in any other
taxable  of the Executive year; (iii) any costs being paid shall be paid no
later than December 31 of the year following the year in which they were
incurred; and (iv) the right to payment may not be subject to liquidation or
exchange for another benefit.

 
3.5          SIX-MONTH DISTRIBUTION DELAY FOR SPECIFIED
EMPLOYEES.  Notwithstanding anything in this Agreement to the contrary, in the
event that the Executive is a “specified employee” (as defined in Section 409A
of the Code) of the Corporation, determined pursuant to the Corporation’s policy
for identifying specified employees, on the date of his Termination, no payment
on account of the Executive’s Termination shall be made until the first (1st)
day of the seventh (7th) month following the date of Termination (or, if
earlier, the date of his death).  The cumulative amount paid on such day shall
include any payments that could not be made during such period.
 
ARTICLE 4: COVENANTS
 
4.1          NON-COMPETITION.  In consideration of the benefits provided in this
Agreement:
 
 
(a)
Executive hereby acknowledges and recognizes the highly competitive nature of
the business of RFC.  Accordingly, Executive agrees that if a Change of Control
occurs and provided that Executive receives the payments described in Sections
3.1 and 3.2 of this Agreement, then in consideration of this benefit during the
Non-Competition Period, Executive shall not:

 
8.

--------------------------------------------------------------------------------


 
 
(i)
Within the Non-Competition Area, provide financial or executive assistance to
any person, firm, corporation or enterprise engaged in (1) the banking or
financial services industry (including bank holding companies), or (2) any other
activity in which RFC engaged on the Date of the Change of Control; or

 
 
(ii)
Directly or indirectly contact, solicit or induce any person, corporation or
other entity who or which is a customer or referral source of RFC during the
term of Executive’s employment or on the date of Termination of Executive’s
employment, to become a customer or referral source for any person or entity
other than RFC or, if applicable, the Change Entity; or

 
 
(iii)
Directly or indirectly solicit, induce or encourage any employee of RFC or, if
applicable, the Change Entity or its subsidiaries, who is employed during the
term of Executive’s employment or on the date of Termination of Executive’s
employment, to leave the employ of RFC or, if applicable, the Change Entity or
its subsidiaries or to seek, obtain or accept employment with any person or
entity other than RFC or, if applicable, the Change Entity or its subsidiaries.

 
 
(b)
It is expressly understood and agreed that, although Executive and RFC consider
the restrictions contained in this Section 4.1 reasonable for the purpose of
preserving for RFC and, if applicable, the Change Entity, its good will and
other proprietary rights, if a final judicial determination is made by a court
having jurisdiction that the Non-Competition Area, the Non-Competition Period or
any other restriction contained in this Section 4.1 is an unreasonable or
otherwise unenforceable restriction against Executive, the provisions of this
Section 4.1 shall not be rendered void, but shall be deemed amended to apply as
to such maximum time and territory and to such other extent as such court may
judicially determine or indicate to be reasonable.

 
 
(c)
The existence of any immaterial claim or cause of action of the Executive
against RFC or, if applicable, the Change Entity, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by RFC
of this covenant.  The Executive agrees that any breach of the restrictions set
forth in this Section 4.1 will result in irreparable injury to RFC or, if
applicable, the Change Entity, for which it will have no adequate remedy at law
and RFC or, if applicable, the Change Entity, shall be entitled to injunctive
relief in order to enforce the provisions hereof and/or seek specific
performance and damages.

 
Prior to the application of Section 3.4, RFC and/or the Change Entity will make
reasonable efforts to allocate value to the undertaking described in this
section and to allocate to that calculation the maximum amount due under Section
3.1.
 
4.2          UNAUTHORIZED DISCLOSURE.  During the term of Executive’s
employment, or at any later time, the Executive shall not, without the written
consent of the board of directors of RFC (or, if applicable, the Change Entity)
or a person authorized by them knowingly use or disclose to any person, other
than an authorized employee of RFC (or, if applicable, the Change Entity), or a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of his duties as an executive of RFC (or,
if applicable, the Change Entity), any material Confidential Information
obtained by him while in the employ of RFC (or, if applicable, the Change
Entity) with respect to any of the services, products, improvements, formulas,
designs or styles, processes, customers, customer lists, methods of business or
any business practices of RFC (or, if applicable, the Change Entity or
affiliates), the disclosure of which could be or will be damaging to RFC (or, if
applicable, the Change Entity or affiliates); provided, however, that
Confidential Information shall not include any information known generally to
the public (other than as a result of unauthorized disclosure by the Executive
or any person with the assistance, consent or direction of the Executive) or any
information of a type not otherwise considered confidential by persons engaged
in the same business or a business similar to that conducted by RFC or its
subsidiaries or affiliates or any information that must be disclosed as required
by law.
 
9.

--------------------------------------------------------------------------------


 
ARTICLE 5: MISCELLANEOUS
 
5.1           NO EMPLOYMENT CONTRACT.  This Agreement is not an employment
contract.  Nothing contained herein shall guarantee or assure Executive of
continued employment by RFC or the Change Entity.
 
5.2           NOTICE.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:
Duane L. Sinn
 
_________________
 
_________________
   
If to RFC:
Rurban Financial Corp.
 
Human Resource Director
 
401 Clinton Street
 
Defiance, OH  43512
   
If to the Change Entity:
At the address provided



or to such other address as Executive, RFC or the Change Entity may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.
 
5.3           SUCCESSORS; BINDING AGREEMENT.  This Agreement shall inure to the
benefit of and be binding upon RFC, the Change Entity and Executive, their
respective personal representatives, heirs, assigns or successors; provided,
however, that the Executive may not commute, anticipate, encumber, dispose of or
assign any payment herein except as specifically set forth in Sections 5.12(d)
and (e) of this Agreement.
 
5.4           SEVERABILITY.  If any provision of this Agreement is declared
unenforceable for any reason, the remaining provisions of this Agreement shall
be unaffected thereby and shall remain in full force and effect.
 
5.5           WAIVER; AMENDMENT.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Executive and an executive officer designated
by the boards of directors of RFC or the Change Entity.  No waiver by either
party, at any time, of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  This Agreement may be amended or
canceled only by mutual agreement of the parties in writing.
 
10.

--------------------------------------------------------------------------------


 
5.6       LIMITATION OF DAMAGES FOR BREACH OF AGREEMENT.  In the event of a
breach of this Agreement, by RFC, the Change Entity or the Executive, each
hereby waives to the fullest extent permitted by law the right to assert any
claim against the others for punitive or exemplary damages.  In no event shall
any party be entitled to the recovery of attorneys’ fees or costs.
 
5.7       ARBITRATION.
 
 
(a)
Resolution of Disputes.  Corporation and Executive recognize that in the event a
dispute should arise between them concerning the interpretation or
implementation of this Agreement, lengthy and expensive litigation will not
afford a practical resolution of the issues within a reasonable period of
time.  Consequently, each party agrees that all disputes, disagreements and
questions of interpretation concerning this Agreement, except for any claims
brought by Corporation for equitable relief or an injunction to enforce the
restrictive covenants contained in Article 4, are to be submitted for
resolution, in Defiance County, Ohio to the American Arbitration Association
(the “Association”) in accordance with the Association’s National Rules for the
Resolution of Employment Disputes or other applicable rules then in effect
(“Rules”).  Corporation or Executive may initiate an arbitration proceeding at
any time by giving notice to the other in accordance with the
Rules.  Corporation and Executive may, as a matter of right, mutually agree on
the appointment of a particular arbitrator from the Association’s pool.  The
arbitrator shall not be bound by the rules of evidence and procedure of the
courts of the State of Ohio, but shall be bound by the substantive law
applicable to this Agreement.  The decision of the arbitrator, absent fraud,
duress, incompetence or gross and obvious error of fact, shall be final and
binding upon the parties and shall be enforceable in courts of proper
jurisdiction.  Following written notice of a request for arbitration,
Corporation and Executive shall be entitled to an injunction restraining all
further proceedings in any pending or subsequently filed litigation concerning
this Agreement, except as otherwise provided herein.

 
 
(b)
Costs.  The Corporation or the Change Entity will bear all reasonable costs
associated with any dispute arising under this Agreement, including reasonable
accounting and legal fees incurred by the Executive in connection with the
arbitration proceedings just described. Any such payment by the Corporation
shall be subject to the following limitations: (i) the costs eligible for
payment shall include any costs arising during the lifetime of the Executive;
(ii) the amount of costs paid during any taxable year of the Executive may not
affect the amount of costs eligible for payment in any other taxable  of the
Executive year; (iii) any costs being paid shall be paid no later than December
31 of the year following the year in which they were incurred; and (iv) the
right to payment may not be subject to liquidation or exchange for another
benefit.

 
(c) 
Gross-Up.  If it is subsequently determined that payment of these costs are
excess parachute payments, the Corporation or the Change Entity will fully
gross-up the Executive for the income, wage, employment and excise taxes
associated with that payment so that, after all applicable federal, state and
local, income, wage, employment and excise taxes (plus any assessed interest and
penalties), the Executive will have incurred no liability (either for these fees
or the taxes just listed) with respect to the matters encompassed in this
section.  Any payment pursuant this Section 19(c) shall be  made by no later
than the end of the Executive’s taxable year following the year in which the
Executive remitted payment of the taxes being grossed-up.



11.

--------------------------------------------------------------------------------


 
If otherwise due, payments not being contested under the procedures described in
this section will not be deferred during the pendency of procedures described in
this section.
 
If otherwise due, payments not being contested under the procedures described in
this section will not be deferred during the pendency of procedures described in
this section.
 
5.8       LAW GOVERNING.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to its conflicts
of law principles.
 
5.9        VALIDITY.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
5.10     HEADINGS.  The section headings of this Agreement are for convenience
only and shall not control or affect the meaning or construction or limit the
scope or intent of any of the provisions of this Agreement.
 
5.11     LEGAL FEES.  The RFC or the Change Entity shall pay all reasonable
legal, accounting and actuarial fees and expenses incurred by the Executive in
enforcing any right or benefit provided by this Agreement, as provided in
Section 5.7(b).  If it is subsequently determined that payment of these fees are
excess parachute payments, the Change Entity will fully gross-up the Executive
for the income, wage, employment and excise taxes associated with that payment
so that, after all applicable federal, state and local, income, wage, employment
and excise taxes (plus any assessed interest and penalties), the Executive will
have incurred no liability (either for these fees or the taxes just listed) with
respect to the matters encompassed in this section, as provided in Section
5.7(c).
 
5.12     OTHER PROVISIONS.
 
 
(a)
Except as expressly provided in this Agreement, the Executive’s right to receive
the payments described in this Agreement will not decrease the amount of, or
otherwise adversely affect, any other benefits payable to the Executive under
any other plan, agreement or arrangement.

 
 
(b)
The Executive is not required to mitigate the amount of any payment described in
this Agreement by seeking other employment or otherwise, nor will the amount of
any payment or benefit provided for in this Agreement be reduced by any
compensation or benefits the Executive earns, or is entitled to receive, in any
capacity after Termination or by reason of the Executive’s receipt of or right
to receive any retirement or other benefits attributable to employment.

 
 
(c)
Except as expressly provided elsewhere in this Agreement, the amount of any
payment made under this Agreement will be reduced by amounts RFC or the Change
Entity, as applicable, is required to withhold in payment (or in anticipation of
payment) of any income, wage or employment taxes imposed on the payment.

 
(d) 
The right of an Executive or any other person to receive any amount under this
Agreement may not be assigned, transferred, pledged or encumbered except by will
or by applicable laws of descent and distribution.  Any attempt to assign,
transfer, pledge or encumber any amount that is or may be receivable under this
Agreement will be null and void and of no legal effect.  However, this section
will not preclude payment of any benefit to which a deceased Executive is
entitled.


 
12.

--------------------------------------------------------------------------------

 
 
 
(e)
Subject to the preceding subsection (d), this Agreement inures to the benefit of
and may be enforced by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 
 
(f)
If the Executive’s employment relationship shifts between RFC and any related
entity before a Change of Control or after a Change of Control, between the
Change Entity and any entity related to the Change Entity and there has been no
intervening Termination, this Agreement will remain in full force and effect and
for all purposes of this Agreement, the Executive’s new employer will be
substituted for the Executive’s prior employer.

 
 
(g)
If the Executive’s employer is no longer related to RFC, whether or not as part
of a transaction that constitutes a Change of Control, this Agreement will
remain in full force and effect.

 
5.13     ENTIRE AGREEMENT.  This Agreement supersedes any and all prior
agreements, either oral or in writing, between the parties (including such
agreement with any subsidiary of RFC) with respect to payments upon Termination
after a Change of Control, and this Agreement contains all the covenants and
agreements between the parties with respect to same.
 
5.14     REGULATORY LIMITATIONS.   Notwithstanding anything to the contrary
contained herein, the Executive acknowledges and agrees that any payments made
to the Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned on compliance with the provisions of 12 U.S.C. §1828(k) and Part 359
of the FDIC’s regulations (12 C.F.R. Part 359), which provisions contain certain
prohibitions and limitations on the making of “golden parachute” and certain
indemnification payments by FDIC-insured institutions and their holding
companies.  In the event any payments to the Executive pursuant to this
Agreement are prohibited or limited by the provisions of such statute and/or
regulation, RFC or the Change Entity, as applicable, will use its commercially
reasonable efforts to obtain the consent of the appropriate regulatory
authorities to the payment by RFC or the Change Entity, as applicable, to the
Executive of the maximum amount that is permitted (up to the amount payable
under the terms of this Agreement).
 
5.15     SECTION 409A.   This Agreement is intended to comply with the
requirements of Section 409A of the Code and, to the maximum extent permitted by
law, shall be interpreted, construed and administered consistent with this
intent.  None of RFC, the Company or any other person shall have liability in
the event this Agreement fails to comply with the requirements of Section 409A
of the Code.  Nothing in this Agreement shall be construed as the guarantee of
any particular tax treatment to the Executive.
 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be duly executed in their respective names and, in
the case of RFC, by its authorized representative the day and year above
mentioned.

 
13.

--------------------------------------------------------------------------------

 
 
RURBAN FINANCIAL CORPORATION
   
By
/s/ Kenneth A. Joyce
   
Date  
December 31, 2008

 
EXECUTIVE
   
 /s/ Duane L. Sinn
   
Duane L. Sinn

 
Date
December 31, 2008

 
 
14.

--------------------------------------------------------------------------------

 
